• Interim Decision #1454

MArrni oF B—
In Section 250 Proceedings
A-8362609-11

Decided by District Director January 7, 1985
Applications for removal pnrsnant•to the provisions of motion 250, Immigration

and Nationality Act., are granted a mother and child who are in need of public aid since the husband/father, from whom the mother obtained a divorce
in 1964, did not provide for his family subsequent to entry and abandoned
them in 1961; the mother, whose health was affected from working at two
sobs, is presently unemployed except for occasional domestic jobs which she
does in her home; and efforts to obtain suppoit payments from the husband/
father have been unsuccessful.

Discussion: The first named applicant is ta female, citizen of
Germany, born in Berlin, Germany on May 10, 1932. She was
married in Germany on March 15, 1952 to A—C--B— who was
then a member of the United States Armed Forces. •He was born
at Woonsocket, New Jersey on July 29, 1930. They are parents of
three children. The oldest, M—Y—, was born in Germany on July
12, 1950. The other two children, 11 — and A—, were born in the

United States,- Both applicants were admitted'to the United States
at New York City on August 31, 1952 as nonquota immigrants.
The applicants' husband/father did not provide for his family
following their arrival in the United States and was disinterested
in obtaining employment. The adult applicant was forced to work at
two jobs for a total of 16 hours a dat. This affected her health and
she became ill with pleurisy. Her doctor ordered her not to work for
a period of six months, thus she and the children were left without
means of support. She was denied -welfare assist ice for the reason that her husband was employable. She was forced to' prostitution as a means of providing her children with food and clothing.
She also hoped her husband would be shamed into obtaining employment by her acts. She was convicted on August 8, 1960 in Torrington, Connecticut of having engaged in prostitution, sentenced to
186

Interim Decision *1454
90 days in jail, sentence was suspended for one year and she was
placed on probation. Her husband deserted her in April 1961. The
children received aid from the Yolo County Welfare Department,
Woodland, California from June A., 1960 through April 30, 1063.
The adult applicant obtained a divorce on April 2, 1964. She
worked as a practical nurse and as a cocktail waitress in Las Vegas,
Nevada until June 1964 when she contracted pneumonia and was
hospitalized for several days. Her children were taken into protective custody by the sheriff's office while she was hospitalized. The
boys were first returned to her, but her daughter, the minor applicant, was held in custody for medical examination because of her
admission that she engaged in sex acts with a 16, year old boy who
was living temporarily in their home. She has since been released
to her mother, but the Clark County, Nevada juvenile probation
officer reports that she has become an enforcement problem to them.
The adult applicant is presently unemployed except for occasional
baby-sitting and washing and ironing which she does in her home.
The county authorities are assisting her to obtain support payments
from her former husband who is presently apparently in Connecticut, but they have been unsuccessful to date. •
The applicants are in need. of public aid from causes arising subsequent to their entry and they have applied for removal under the
provisione'of section 250 of the Immigration and Nationality Act.
They have established that they are eligible for removal from the
United States. The two minor sons are citizens of the "United States,
but must accompany their mother if she is removed. She is unable
to defray the transportation cost; therefore, such transportation may
be at government expense. It is concluded that the applications
should be granted.
ORDER: It is ordered that the applications for removal pursuant
to the provisions of section 250 of the Immigration and Nationality
Act be and are hereby granted. •

137

